Citation Nr: 0510839	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  03-24 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
hepatitis C.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Linda F. McCain, Counsel


INTRODUCTION

The veteran had active military service from December 1961 to 
November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which granted service connection for 
hepatitis C, and assigned a 10 percent evaluation effective 
from July 10, 2001 (date of claim).  


FINDING OF FACT

Throughout the rating period on appeal, the veteran's 
hepatitis C has been manifested primarily by abnormal liver 
enzymes, complaints of fatigue, nausea, occasional vomiting, 
and diarrhea, productive of no more than an incapacitating 
episode of at least 2 weeks, but less than four weeks.  


CONCLUSION OF LAW

Throughout the rating period on appeal, the schedular 
criteria for the assignment of an initial rating in excess of 
10 percent for hepatitis C have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.114, 
Diagnostic Code 7354 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA will also request that the appellant 
provide any evidence in his possession that pertains to the 
claim.  Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

In the present case, the increased rating issue on appeal 
stems from a notice of disagreement with the September 2002 
rating decision, which granted service connection for 
hepatitis C.  If, in response to notice of a decision on a 
claim for which VA has already given section 5103(a) notice, 
VA receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-2003.  The record reflects 
that the veteran was issued § 5103 notice as to the claim for 
service connection for hepatitis C in May 2002.  Hence, the 
exclusion from § 5103 duty to notify, outlined in VAOPGCPREC 
8-2003, as noted above, is applicable.  

Duty to assist

The appellant's claims file contains service medical records 
and VA treatment records.  The Agency of Original 
Jurisdiction corresponded with the veteran to obtain 
treatment records from any sources.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 38 C.F.R. § 3.159(b)(1).  
The veteran has been accorded ample opportunity to present 
evidence and argument in support of this appeal and has not 
identified any additional pertinent evidence to be associated 
with the record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.  
Hence, VA's duty to assist the veteran in the development of 
his claim has been satisfied.  



I.  Applicable Law 

Disability evaluations-in general

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

Where the question for consideration is the propriety of the 
initial evaluation assigned after the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999). 

Rating disabilities of the liver

In May 2001, the Federal Register published regulations that 
added a new Diagnostic Code, 7354, which specifically 
governs the evaluation of hepatitis C (as well as non-A, 
non-B hepatitis).  See 66 F.R. 29486, 29489 (May 31, 2001). 
Pursuant to this regulation, with serologic evidence of 
hepatitis C infection, and the following signs and symptoms 
due to hepatitis C infection: 

A 10 percent rating requires that the disease be productive 
of intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week but less than two weeks during the past twelve-month 
period;

A 20 percent rating is warranted if the hepatitis C is 
productive of daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary restriction 
or continuous medication, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having 
a total duration of at least two weeks, but less than four 
weeks, during the past twelve-month period;

A 40 percent evaluation is in order in cases of daily 
fatigue, malaise, and anorexia, accompanied by minor weight 
loss and hepatomegaly, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having 
a total duration of at least four weeks, but less than six 
weeks, during the past twelve-month period; 

A 60 percent rating requires daily fatigue, malaise and 
anorexia with substantial weight loss (or other indication 
of malnutrition) and hepatomegaly; or incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least six weeks, during 
the past twelve-month period, but not occurring constantly; 
and, 

A 100 percent rating requires near constant debilitating 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain.  

A note following the rating criteria provides that, for 
purposes of evaluating conditions under diagnostic code 
7354, an "incapacitating episode" means a period of acute 
signs and symptoms severe enough to require bed rest and 
treatment by a physician. 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The preponderance of the evidence 
must be against the claim for benefits to be denied.  See 
Alemany v. Brown, 9 Vet. App. 518 (1996).  

II.  Factual background

A December 2000 VA emergency room record shows arthritis in 
the hands, neck, right knee and right ankle, and left elbow.  
The veteran was previously on Celebrex, but it caused 
depression.  He was having headaches related to arthritis of 
the neck.  He also had shooting pains in the left chest that 
radiated into the left arm.  It was fleeting, but sometimes 
infrequent.  He had been unemployed for the past 8 years.  He 
had an episodic rash on his arm that was not present.  He 
denied dyspepsia.  He had no melena.  

Objective findings revealed no skin rash or abnormal lesions.  
There was no adenopathy of the neck.  He complained of pain 
on range of motion of the neck.  The abdomen was soft and 
nontender.  Bowel sounds were positive with no organomegaly.  
The diagnosis was degenerative disk disease and hypertension.  
He had not used alcohol for 8 years.  

Another December 2000 note shows that the veteran was 
positive for hepatitis C Antibody and elevated liver enzymes.  

A January 2001 entry shows that the veteran was recently 
diagnosed with hepatitis C.  He denied a history of blood 
transfusion, tattoos, drug abuse, or use of intravenous 
drugs.  He reported having a sexually transmitted disease in 
1968 and an injection for said sexually transmitted disease.  

A March 2001 entry shows that the veteran weighed 141 pounds.  
There was no lymphadenopathy.  The abdomen was nondistended.  
The bowel sounds were normal.  There was no organomegaly or 
tenderness.  There was no joint swelling or deformity.  His 
skin color was good and without rash.  The assessment was 
hepatitis C virus infection with abnormal liver enzymes.  He 
was given hepatitis A virus vaccination and hepatitis B 
vaccination.  He was free of alcohol; he had been in complete 
remission for 6 years.

An April 2001 treatment record shows no headache, nausea, 
vomiting or diarrhea.  The veteran denied chest pain, any 
hematemesis, melena or bright red blood per rectum.  The 
veteran was scheduled for several tests including a sonogram 
prior to a liver biopsy.  Objective findings showed that his 
abdomen was soft and nontender.  There was no organomegaly.  
His bowel sounds were present.  The record shows that the 
veteran's risk factor during Viet Nam was exposure to blood 
handling during combat casualty.  

An abdominal ultrasound completed in May 2001 showed the 
liver and biliary tree had no evidence of abnormalities.  
There was no abnormality of the pancreas or gallbladder. 

A June 2001 Infectious Disease Clinic report shows that the 
veteran was feeling well and asymptomatic with a good 
appetite.  He reported regular bowel movements, no abdominal 
pain, no nausea, or vomiting.  His medications included 
Atenolol and Etodolac.  He weighed 132 pounds.  On 
examination, the liver enzymes were elevated.  The assessment 
was hepatitis C virus.  The veteran declined liver biopsy or 
treatment with Interferon or Ribavirin at that time.  The 
plan was to repeat the enzymes in 3 months, to follow up with 
the Infection Disease Clinic in six months, and to start HBV 
vaccination series.  A notation reflects "Cancel GI 
consultation."

The August and December 2001 and February 2002 entries show 
that the risks and benefits of treatment were reviewed with 
the veteran and that the veteran continued to decline the 
liver biopsy or treatment of hepatitis C virus antibody.  In 
relevant part, there was no nausea, vomiting, abdominal pain, 
melena, or diarrhea.  Generally, the entries show no 
adenopathy, no organomegaly or rebound tenderness, and that 
the abdomen was soft, nontender.  He continued to abstain 
from alcohol.  The August 2001 laboratory results showed the 
liver enzymes remained elevated.  Medications in December 
2001 included Etodolac and Verapamil.  He weighed 136 pounds.  
On examination, he was without abnormalities.  The treatment 
plan was to repeat the liver enzymes in six months.  He 
completed the hepatitis A and B vaccinations.  He was to 
follow-up with the Infectious Disease Clinic in one year.  

On VA examination in July 2002, the veteran's subjective 
complaints included occasional generalized body itching 
without associated rash or redness.  He reported increasing 
fatigue and taking several naps during the day.  He slept 
well at night but felt he could not make it during the day 
without a nap.  He complained of episodic nausea with 
occasional vomiting.  He reported that vomiting was rare.  He 
stated that nausea occurred in the mornings after first 
getting up.  He denied a change or loss of appetite.  He 
continued to deny alcohol use or abuse.  It was indicated 
that the most recent laboratory findings, in June 2002, 
revealed his total bilirubin remained elevated at 1.9, his 
direct bilirubin was normal at 0.3, his SGPT was normal at 
31, and his SGOT was normal at 27.

Objective findings included a thin body frame that appeared 
adequately nourished.  There was no evidence of a rash.  
There was no lymphadenopathy.  The abdomen was soft, 
nontender, and flat with positive bowel sounds.  No 
organomegaly or ascites was noted.  The veteran denied weight 
loss or weight gain.  He reported that his average weight was 
135-140 pounds.  There was no evidence of muscle wasting or 
focal deficits.  The diagnoses included hepatitis C antibody 
positive with elevated liver enzymes.  The veteran declined a 
liver biopsy or treatment with Interferon or Ribavirin.  The 
examiner noted that the veteran had a recent onset of mild 
symptoms including increasing fatigue, episodic nausea, and 
chronic skin itching.  The examiner noted the veteran was 
documented hepatitis C virus antibody positive genotype 1A 
with elevated liver enzymes.  

In the August 2003 substantive appeal, the appellant reported 
suffering from chronic fatigue, a lot of nausea, and pain in 
the upper right side of his stomach for over a year.  He 
asserted that he told the doctor and it should be in his 
file.  He could not sleep at night.  He had continuous 
episodes of muscle pain, at times quite severe.  His right 
big toe hurt and both calves were sore.  His shoulders, 
elbows, and hands hurt.  He had blurred vision.  He was 
unable to seek employment because he was completely exhausted 
all the time.  He also had periodic episodes of diarrhea.  

III.  Analysis

Throughout the rating period on appeal, the veteran's 
hepatitis C has remained essentially manifested by 
complaints of fatigue and an occasional rash.  He had 
abnormal liver enzymes.  He had no gastrointestinal 
disturbances necessitating dietary restrictions.  Clinic 
examinations consistently reported no organomegaly, 
abdominal distention, ascites, or abdominal tenderness.  
Reports of medical examinations and associated histories 
indicated the veteran had no incapacitating episodes (he 
required no treatment by a physician for his hepatitis C and 
was never bedridden as a result of his hepatitis C).  There 
is no indication in the record that the appellant has 
cirrhosis of the liver.  However, there is evidence of 
elevated liver function tests as evidenced by the laboratory 
tests obtained every 6 months.  The Board stresses that the 
Infectious Disease Clinic impressed upon the veteran the 
risks and benefits of having a liver biopsy and proceeding 
with therapy (Interferon and Ribavirin).  Nevertheless, the 
appellant refused treatment - June 2001, December 2001, and 
February 2002.  

The Board acknowledges that in August and September 2001, the 
veteran manifested symptoms of low energy and aching joints.  
Those symptoms were attributed to hypertensive medications, 
which resulted in a change in medications (Atenolol changed 
to Lisinopril; and, Lisinopril changed to Verapamil).  In 
February 2002, the appellant reported right hand pain of 3 
months duration with a past history of bilateral 
reconstructive surgery on the hands.  An April 2002 
Orthopedic clinic entry shows that the appellant reported he 
had arthritis in his neck and spine, thus he did not work.  
That same record reflects that he was retired.  At this 
juncture, the Board stresses that the cervical degenerative 
disk disease and the arthritis in the bilateral reconstructed 
joints of the thumbs are not service-connected disabilities.  

The VA treatment records including the July 2002 VA 
examination indicate no apparent incapacitating episodes 
prior to the July 2002 VA examination to warrant a 
disability evaluation in excess of 10 percent for hepatitis 
C under Diagnostic Code 7354.  The Board emphasizes that 
although the veteran attended the Infectious Disease Clinic, 
he was not seeking therapy for the hepatitis C.  He had 
never been bedridden as a result of his hepatitis C.  He had 
no dietary restrictions.  He took no medications for the 
hepatitis C.  However, in August 2003, the appellant 
reported that he was unable to seek employment because he was 
completely exhausted all the time.  He also reported an 
increase in nausea, muscle pain, arthralgia, and pain in the 
upper right side of his stomach.  Although the report of the 
July 2002 VA examination shows a recent onset of mild 
symptoms to include increasing fatigue as reflected in the 
diagnoses, the Board finds that such findings are 
contemplated in the current 10 percent schedular evaluation 
assigned.  

Even though the appellant may manifest arthralgia and fatigue 
as expressed in his August 2003 substantive appeal, the 
Schedule of Rating Disabilities, Part 4, is designed to 
compensate for the average impairment in earning capacity for 
service-connected disabilities, in this case, symptoms 
related to hepatitis C.  Otherwise, compensation is not 
warranted.  At no point does the clinical record present 
evidence sufficient to invoke the procedures for the 
assignment of any higher evaluation on an extra-schedular 
basis, pursuant to 38 C.F.R. § 3.321(b)(1).  As discussed 
previously, the appellant appears to attribute a myriad of 
symptoms to the service-connected hepatitis C.  An April 2002 
Orthopedic clinic entry shows that the appellant reported he 
had arthritis in his neck and spine, thus he did not work.  
That same record reflects that he was retired.  The Board 
observes that in August 2003, the appellant reported that he 
was unable to seek employment because he was completely 
exhausted all the time.  The Board finds, however, that there 
has been no showing that the service-connected hepatitis C 
has: (1) caused marked interference with employment beyond 
the interference contemplated in the current 10 percent 
schedular evaluation; (2) necessitated frequent periods of 
hospitalization; or (3) otherwise rendered impracticable the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); 
see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).




ORDER

Entitlement to an initial rating in excess of 10 percent for 
hepatitis C is denied.  




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


